ATTORNEY FOR THE RESPONDENT                           ATTORNEYS FOR THE INDIANA SUPREME COURT
Pro se                                                DISCIPLINARY COMMISSION
                                                      G. Michael Witte, Executive Secretary
                                                      Angie L. Ordway, Staff Attorney
                                                      Indianapolis, Indiana

___________________________________________________________________________

                                              In the                         FILED
                              Indiana Supreme Court                       Sep 03 2010, 10:34 am


                              _________________________________                   CLERK
                                                                                of the supreme court,
                                                                                court of appeals and
                                                                                       tax court

                                     No. 10S00-1006-DI-288

IN THE MATTER OF:

ANONYMOUS,
                                                        Respondent.
                              _________________________________

                                    Attorney Discipline Action
                              _________________________________


                                        September 3, 2010

Per Curiam.


       Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court
Disciplinary Commission and Respondent have submitted for approval a "Statement of
Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed
discipline.   The Respondent's admission to this state's bar subjects him to this Court's
disciplinary jurisdiction. See IND. CONST. art. 7, § 4.


       The Court approves the agreement and finds that Respondent engaged in attorney
misconduct by assisting in the unauthorized practice of law in this state.   For this misconduct,
we find that Respondent should receive a private reprimand.
                                           Background


       A Kentucky resident who was injured in a fall at a restaurant in Indiana sought legal
assistance from a Kentucky lawyer, John Redelberger. Respondent agreed to serve as local
Indiana counsel. Redelberger did not seek temporary admission to practice law in Indiana.
Nevertheless, Redelberger and Respondent signed and filed an appearance for the client in an
action filed in an Indiana trial court. Without Respondent, Redelberger signed and served
answers to interrogatories and took depositions of witnesses in Indiana. After Redelberger
appeared in court for the client, the judge informed Respondent that Redelberger was not
admitted to practice in Indiana. Respondent told Redelberger that he must seek temporary
admission and sent him a copy of the applicable rule. Neither Respondent nor Redelberger,
however, followed through in obtaining temporary admission for Redelberger.


       The parties cite no facts in aggravation. Facts in mitigation are: (1) Respondent has no
prior discipline; (2) he cooperated with the Commission; (3) he did not act from a selfish or
dishonest motive; and (4) he is remorseful.


                                              Discussion


       The Indiana Supreme Court has exclusive jurisdiction over the admission to the practice
of law in this state, the discipline of those admitted, and the unauthorized practice of law in this
state. See IND. CONST. art. 7, § 4; Ind. Admis. Disc. R. 3(1); Ind. Admis. Disc. R. 23(1). The
Court's authority to set standards for and to supervise the practice of law emanates from the need
to protect the public from those who are not properly licensed or otherwise qualified to act as
attorneys. See State ex rel. Disciplinary Comm'n v. Owen, 486 N.E.2d 1012, 1014 (Ind. 1986).
To exercise this authority, it is essential that the Court know who is practicing law in Indiana.
This Court has established procedures for general admission to practice in this state, see Ind.
Admis. Disc. R. 6 through R. 22, and maintains a record of all attorneys so admitted, see Ind.
Admis. Disc. R. 4. As a matter of comity, this Court has also established a procedure under
which attorneys not admitted in Indiana may be granted temporary admission (also called




                                                  2
admission pro hac vice) in cases pending in courts and other tribunals in this state if there is good
cause for such appearance. See Ind. Admis. Disc. R. 3(2).


        Before an out-of-state attorney petitions for temporary admission to appear in an Indiana
court, he or she must pay a temporary admission fee to the Clerk of the Supreme Court and
obtain a temporary admission attorney number from the Clerk. See Admis. Disc. R. 3(2)(a)(3).
Only then may the out-of-state attorney file a "Verified Petition for Temporary Admission" in
the court in which the case is pending. If that court enters an order granting temporary admission
in the case, the out-of-state attorney is required to file a "Notice of Temporary Admission" with
the Clerk of the Supreme Court within 30 days of the date of order. See Admis. Disc. R. 3(2)(b).
If the attorney fails to do so, the attorney is automatically excluded from the practice of law in all
actions in this State. See id. Automatic exclusion from practice also results if the attorney fails
to pay his or her annual renewal fee for each new calendar year. See Admis. Disc. R. 3(2)(c).
An out-of-state attorney may be charged with the unauthorized practice of law for actions taken
in any Indiana case while under automatic exclusion from practice.            See Admis. Disc. R.
3(2)(f)(3).


        The participation of Indiana co-counsel in the temporary admission process is of vital
importance to this Court's ability to supervise out-of-state attorneys practicing in this state. This
is no minor or perfunctory duty. Not all attorneys seeking temporary admission will be granted
the privilege of practicing in Indiana. See Matter of Fieger, 887 N.E.2d 87 (Ind. 2008) (two-year
bar on applying for temporary admission imposed for misrepresentations in petition for
temporary admission). Thus, an out-of-state attorney may seek temporary admission in an
Indiana court only if a member of the bar of this state has appeared and agreed to act as co-
counsel. See Admis. Disc. R. 3(2)(a)(1). Indiana co-counsel must co-sign the out-of-state
attorney's petition for temporary admission, which must include the attorney's temporary
admission number and a receipt showing that the attorney has paid the temporary admission fee.
See Admis. Disc. R. 3(2)(a)(4).       Indiana co-counsel must also sign all briefs, papers and
pleadings in the case and is jointly responsible for them. See Admis. Disc. R. 3(2)(d). This
signature constitutes a certificate that, to the best of co-counsel's knowledge, information and
belief, there is good ground to support the document. See id. Indiana co-counsel is subject to



                                                  3
discipline if the out-of-state attorney fails to satisfy the requirements of the rule governing
temporary admission. See Admis. Disc. R. 3(2)(e); Matter of Hughes, 833 N.E.2d 459 (Ind.
2005) (Indiana lawyer publicly reprimanded for assisting the unauthorized practice of law by
allowing Michigan attorney to handle depositions and mediation in Indiana case).


         In the current case, Kentucky lawyer Redelberger ignored the rules setting forth the
procedures for obtaining temporary admission in Indiana. Respondent failed to discharge his
responsibility to ensure that Redelberger was properly admitted to practice in the state before
signing an appearance with him and allowing him to appear in court and take depositions in
Indiana. Respondent abdicated his joint responsibility for documents in the case by allowing
Redelberger alone to sign answers to interrogatories. When notified by the trial court that
Redelberger was not admitted to practice in Indiana, Respondent's inadequate response was to
give Redelberger a copy of the applicable rule, which apparently neither Redelberger nor
Respondent had consulted up to that point.              As a result, this Court had no notice that
Redelberger was practicing law in Indiana.


         The failure of out-of-state attorneys and their Indiana co-counsel to comply with the rule
governing temporary admission is neither trivial nor rare. Thus far in 2010, the Clerk has issued
over 600 notices of automatic exclusion from practice, and this Court has entered orders granting
relief from automatic exclusion to over 140 out-of-state attorneys.1 The need for this would be
nearly eliminated if all Indiana co-counsel complied with their ethical duty to ensure that
attorneys granted temporary admission in Indiana comply with Admission and Discipline Rule
3(2).2




1
  It is likely that a good number of automatically excluded attorneys are not currently practicing in
Indiana but rather failed to comply with the requirement to notify the Clerk that the case in which they
appeared concluded or they withdrew their appearances prior to 2010. See Admis. Disc. R. 3(2)(c).
Those attorneys nevertheless remain excluded from practice in Indiana in future cases until these defaults
are cured.
2
  A small number of automatic exclusions result from a trial court's failure to serve an order granting
temporary admission in time for the out-of-state attorney to file it with this Court within 30 days. The
vast majority of automatic exclusions result from procedural defaults by out-of-state attorneys, for which
Indiana co-counsel are also responsible. See Admis. Disc. R. 3(2)(e).


                                                    4
          The Court will approve the parties' suggestion that Respondent receive a private
reprimand under the circumstances of this case. However, Indiana attorneys serving as local
counsel for out-of-state attorneys are hereby advised of the importance of their duty to ensure
complete and timely compliance with all the requirements of Admission and Discipline Rule
3(2). Indiana attorneys who neglect that duty in future cases may be subject to more stringent
discipline, and out-of-state attorneys who fail to comply with this rule may be sanctioned for the
unauthorized practice of law in this state.


                                              Conclusion


       The Court concludes that Respondent violated Professional Conduct Rule 5.5(a) by
assisting in the unauthorized practice of law in this state.


       The agreement submitted by Respondent and the Commission to resolve this case will be
accepted by separate order, and Respondent will be privately reprimanded. The costs of this
proceeding are assessed against Respondent.


       The Clerk of this Court is directed to give notice of this opinion to the hearing officer, to
the parties or their respective attorneys, and to all other entities entitled to notice under
Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this opinion to the
Court's website, and Thomson Reuters is directed to publish a copy of this opinion in the bound
volumes of this Court's decisions.


All Justices concur.




                                                  5